 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OMAR SHARRIEFF GAY,                                No. 2:19-cv-01471-TLN-AC
12                       Plaintiff,
13            v.                                         ORDER
14    JENNIFER SHAFFER, et al.,
15                       Defendants.
16

17           Plaintiff Omar Sharrieff Gay (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 9, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 15.) Plaintiff

23   has filed objections to the findings and recommendations. (ECF No. 18.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed December 9, 2019 (ECF No. 15), are adopted

 3   in full; and

 4            2. This action is DISMISSED without leave to amend for failure to state a cognizable

 5   claim.

 6            IT IS SO ORDERED.

 7   Dated: January 30, 2020

 8

 9

10

11                                       Troy L. Nunley
                                         United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
